El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
En la vista ante la Corte de Distrito de Bayamón del caso de El Pueblo v. Casimiro Velásques y otro, por aco-metimiento y agresión grave, el aquí apelante, José Luis Cedeño, fué llamado a declarar como testigo de El Pueblo, y después de prestar el juramento de ley declaró como cierto: “que no vió en ningún momento que el individuo Casimiro Velázquez agrediera a Hipólito Pizarro; que en la galera de la cárcel se formó un revolú, pero que él no vió nada por-*567que se escondió.” De los autos del caso aparece que la ale-gada agresión a Pizarro fué cometida en la galera de la cárcel municipal de Bayamón en donde se encontraban recluidos, entre otros, el agredido, sus supuestos agresores y el tes-tigo Cedeño.
En la orden expedida en noviembre 25, 1940, por la Corte de Distrito de Bayamón, requiriendo al testigo Cedeño para que compareciera a mostrar causas o razones por las cuales no se le deba castigar por desacato, se dice en síntesis que lo declarado por Cedeño es un becbo esencial y sustancial en la causa contra Velázquez; que al tiempo de declarar, el testigo Cedeño sabía que lo declarado por él es falso, cons-tándole por el contrario de propio conocimiento que Hipólito Pizarro fué agredido por Casimiro Velázquez y otros indi-viduos más, como así lo manifestó el propio Cedeño a los poli-cías Francisco E. Eíos y Francisco P. Matos, la misma noebe en que ocurrieron los becbos, cuando dichos policías practi-caban una investigación del suceso.
En noviembre 27, 1940, la Corte de Distrito de Bayamón dictó sentencia declarando a Cedeño culpable del delito de desacato por perjurio e imponiéndole la pena de diez días de cárcel y las costas.
El apelante sostiene que la sentencia es contraria a la evidencia y a la ley, y que la corte sentenciadora cometió error al apreciar la prueba practicada. Examinemos la prueba.
El policía insular Francisco E. Eíos declaró que él fué quien presentó la denuncia contra Casimiro Velazquez y otros; que el mismo día que se originó el motín en la cárcel, él y otros policías fueron a la cárcel y allí hablaron con varios de los acusados; que el acusado José Luis Cedeño le mani-festó “que allí un- tal Eafael, Casimiro Velázquez y un tal Pepe Tun, les habían entrado a palos, entre ellos a un tal Hipólito” y “que salieron varios heridos, entre ellos uno de los heridos es Hipólito Pizarro; que él habló con Cedeño *568un el patio, en la galera; que los policías hicieron una inves-tigación y llevaron los testigos a la fiscalía; que Cedeño le dijo que había visto a Cachire, Pepe Tun y un tal Bafael, que le habían entrado a palos y le habían dado a los presos, entre ellos a Hipólito Pizarro.”
El taquígrafo de la corte de distrito dió lectura a las notas taquigráficas tomadas por él de la declaración dada por José Luis Cedeño en el juicio contra Casimiro Velazquez. Cedeño declaró: que el día 23 de julio se encontraba en la cárcel municipal y vió allí a Casimiro Velázquez y a Hipólito Pizarro ; que no vió que Casimiro le hiciera nada a Hipólito; que cuando se armó el revolú a ellos los metieron en la galera; que no vió que el acusado Velázquez le pegara a Pizarro; que en ningún momento vió que Velázquez le pegase a alguna otra persona; que cuando ocurrió la pelea él se escondió. A preguntas de la corte contestó que él estaba en la galera con los presos; que no vió allí al acusado Velazquez; que vió a Velázquez en el patio; que los cabos los metieron a la galera y a Pizarro también; que estando ya metidos en la galera se formó un revolú, pero no vió quién lo armó; que abrieron la puerta y no sabe quién la abrió; que dicen que le dieron palos; que no vió que pasara nada; que él se escondió y cuando salió vió al guardia Bíos y también a Hipólito Pizarro y a todos los presos; que Pepe Cruz estaba golpeado y lo vió golpeado después cuando llegó el policía; que no vió golpeado a Hipólito Pizarro y que a la vista lo vió sano y no se quejaba de nada; que declaró eso mismo en la corte municipal.
La defensa ofreció en evidencia la declaración prestada por Cedeño, ante el fiscal del distrito, el 23 de julio de 1940'. Declaró Cedeño, que encontrándose en la cárcel, los cabos Bafael del Valle, Casimiro Velázquez y José Vázquez man-daron a los presos entrar a galeras; “nos mandaron a entrar en la galera y hacer una fila y ya cuando hicimos la fila a este muchacho le cayeron a palos; se formó un revolú de palos.”
*569La corte sentenciadora, después de examinar la prueba ofrecida por una y otra parte, llegó a las siguientes con-clusiones :
. . El requerido sin ninguna explicación o exposición de motivos de su parte contra la referida orden, presentó como su sola prueba la declaración jurada que él mismo prestó ante el fiscal en la investigación de los sucesos ocurridos en la cárcel municipal el día 23 de julio de 1940, cuya declaración carece de beclios eximentes y más bien es adversa a su defensa.
“La convicción moral formada por la mente serena del juez al respecto de que el testigo José Luis Cedeño mintió abiertamente y a sabiendas a través de su testimonio, se la inspiró la manera contur-bada e imprecisa de declarar el testigo, y especialmente los testi-monios que la corte creyó ciertos del agredido Hipólito Pizarro y del policía insular Francisco R. Ríos, también testigos de cargo en el dicbo juicio contra Casimiro Velázquez.”
Opinamos que las precedentes conclusiones están amplia-mente sostenidas por la evidencia y que la sentencia recurrida debe ser confirmada.